Beard, J.
This is an action to recover damages for personal injuries. A declaration was filed. To this there was interposed a demurrer, which was overruled. The defendant then put in its pleas. Subsequently the plaintiff filed what is styled an amended declaration, which, with an immaterial change, is a copy of the original declaration. To this the defendant plead the general *111issue, and tbe ease proceeded to verdict and judgment. On tbe present appeal tbe railroad assigns error on tbe action of tbe trial Court in overruling its demurrer to tbe original declaration. Tbis assignment is not well taken. Tbe rule is, tbe original complaint is superseded and its effect as a pleading destroyed, by filing an amended complaint complete in itself, and wbicb does not refer to, or adopt tbe original as a part of it. Roderick v. Baltimore R. R., 7 W. Va., 54; Wood v. Gibbs, 35 Miss., 559; Hawkins v. Massie, 62 Mo., 552; Gilmore v. Cosgrove, 22 Cal., 354; Jones v. Frost, 28 Cal., 245; Kay v. Fondrigal, 3 Pa. St., 221; State v. Simpson, 77 Ia., 676; McFaddin v. Ellsworth, 8 Nev., 57.
With tbe original declaration went also tbe demurrer and pleas to it, .and tbe case thereafter stood on tbe issue made by tbe plea to tbe amended declaration.
Judgment of tbe Circuit Court is affirmed.